Citation Nr: 1228960	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of gallbladder removal, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a right hip disorder, to include as a result of an undiagnosed illness.  

3.  Entitlement to service connection for a genitourinary disorder, to include as a result of an undiagnosed illness.

[The issues of entitlement to higher initial ratings for degenerative joint disease of the left knee, hypertension, and irritable bowel syndrome and entitlement to service connection for tricuspid regurgitation will be the subject of a separate decision.] 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2008 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judges (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Board acknowledges that the Veteran filed a claim for service connection for an enlarged prostate.  While service records show an enlarged prostate, however, post-service medical records show a bladder obstruction.  Further, in filing a claim for service connection for an enlarged prostate, the Veteran also appears to refer to his diagnosed bladder obstruction.  Accordingly, the Board has redefined the issue as set forth on the title page to encompass all of his genitourinary complaints.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her).  

The issue of entitlement to service connection for a genitourinary disorder, to include as a result of an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has residuals of gallbladder removal due to cholelithiasis that are as likely as not related to his active duty.

2.  The Veteran has right hip osteoarthritis that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has residuals of gallbladder removal due to cholelithiasis that were incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has right hip osteoarthritis that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  
The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for residuals of gallbladder removal and a right hip disorder, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., calculi of the gallbladder and arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

	A.  Residuals Gallbladder Removal

The Veteran contends that gallstones--which resulted in the removal of his gallbladder--were incurred in his military service.  See, e.g., April 2012 Hearing Transcript (T.) at 3.
A review of his service treatment records (STRs) does not show any treatment for, or diagnosis of, gallstones or any other gallbladder problems.  A general medical/retirement examination in May 2007 did not reveal any gallbladder complaints.  The Veteran's DD 214 shows that he retired from service on July 31, 2007.  

According to post-service medical records, the Veteran complained of epigastric pain on July 5, 2008.  An ultrasound of the gallbladder revealed multiple gallstones with mild gallbladder wall thickening.  A cholecystectomy (gallbladder removal) was performed on July 7, 2008.  The Veteran was diagnosed with cholelithiasis with early acute cholecystitis and cholesterolosis.  

In his March 2010 substantive appeal, the Veteran reported that obtaining a diagnosis of gallbladder disease was a long process due to his also having irritable bowel syndrome (IBS).  He was used to symptoms such as nausea, abdominal discomfort, and diarrhea.  He reported that his IBS symptoms could have masked some of the symptoms associated with his gallbladder disease.  

Based on a review of the evidence, the Board finds that service connection for residuals of the removal of the Veteran's gallbladder due to cholelithiasis is warranted on a presumptive basis.  As noted above, the Veteran retired from service on July 31, 2007.  Within one year from his retirement, he was diagnosed with cholelithiasis on July 7, 2008, necessitating the removal of his gallbladder.  The Board observes that cholelithiasis is defined as the presence or formation of gallstones.  See Dorland's Illustrated Medical Dictionary, 354 (31st ed. 2007).  Thus, the evidence shows that the Veteran had gallstones within one year from his leaving active duty.  

The Board further observes that certain chronic disease, including calculi of the gallbladder, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Calculi are defined as the plural of calculus, while calculus is defined as an abnormal concretion in the body, usually called mineral salts; it is also called a stone.  See Dorland's Illustrated Medical Dictionary, 275.  Therefore, the Veteran clearly had calculi of the gallbladder, or gallstones, within one year from leaving service.  This disease process ultimately led to the removal of his gallbladder.

Also, in affording the Veteran the benefit-of-the-doubt, the evidence shows that his gallstones warranting the removal of his gallbladder were manifest to a compensable degree within one year from his leaving service.  Clearly, the Veteran's gallstones were of such severity that his gallbladder had to be removed.  Although the rating criteria for cholelithiasis contemplate the disease being chronic with symptoms such as gallbladder dyspepsia and gallbladder colic, because the Veteran's disease was of such severity that his gallbladder had to be removed before it could actually become chronic with the symptoms mentioned above, the Board finds that the disease was manifested to a compensable degree.  See 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7314, 7315 (2011).  Accordingly, the Board concludes that service connection for residuals of gallbladder removal due to cholelithiasis is warranted.

Thus, in considering the showing of gallstones warranting the removal of his gallbladder in July 2008, the Veteran's competent and credible lay statements regarding the onset of his symptoms, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has residuals of gallbladder removal due to cholelithiasis that was incurred in service.  The evidence is in favor of the grant of service connection for residuals of gallbladder removal due to cholelithiasis.  Service connection for residuals of gallbladder removal due to cholelithiasis is, therefore, granted.  38 U.S.C.A § 5107 (West 2002 & Supp. 2011).  

	B.  Right Hip Disorder

The Veteran contends that he has a right hip disorder that was incurred during service.  See, e.g., July 2008 claim.  Review of his STRs shows no treatment for, or diagnosis of, any right hip disorder.  His May 2007 general medical/retirement examination showed no right hip complaints or a diagnosis of any right hip disorder.  
According to post-service medical records, an MRI in November 2007 revealed mild to moderate right greater trochanteric bursitis with probable gluteus medius and minimus tendinopathy and mild to moderate right hip osteoarthritis with reactive marrow edema within the superior right acetabalum.  The Veteran reported having right hip pain for nine months.  A record dated in December 2007 indicates that X-rays revealed no bone or joint abnormality.  The November 2007 MRI was also reviewed.  The Veteran reported having pain for several months.  Examination revealed tenderness over the attachment of the abductor muscles of the crest of the ilium laterally; full range of motion; normal station and gait; the ability to stand on toes and heels without difficulty; and the ability squat and arise without difficulty.  The Veteran was diagnosed with tendinitis at the origin of the abductor muscles near the crest of the right ilium.  

The Veteran's testimony at his April 2012 indicates that his right hip was painful, especially with motion such as walking up stairs while carrying things and mowing the lawn.  T. at 14.  His overall contentions throughout this appeal have indicated a limitation of motion.

Based on a review of the evidence, the Board concludes that service connection for osteoarthritis of the right hip is warranted on a presumptive basis.  Although no right hip complaints were shown in service, the Veteran reported having right hip pain for nine months in November 2007, placing the onset of his pain during his service.  The Veteran is competent to report the onset of his symptomatology occurring during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him credible.  Thus, the Veteran's reports suggest that the onset of his right hip disorder occurred during service.

Furthermore, the November 2007 MRI revealed right hip osteoarthritis.  The Board acknowledges that X-rays reportedly showed no bone or joint abnormality.  However, as diagnostic testing--the MRI--did reveal osteoarthritis, the Board concludes that the evidence shows that the Veteran had arthritis diagnosed within one year from his discharge from service.  In reaching this conclusion, the Board acknowledges that the December 2007 record shows only a diagnosis of tendinitis.  The Board reiterates that the November 2007 MRI did show osteoarthritis; such impression of the MRI was by a physician.  Thus, at least one medical professional has opined that the Veteran had osteoarthritis in November 2007.  Therefore, the Board finds that the medical diagnosis evidence is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  As such, the Board concludes that the Veteran had arthritis within one year of leaving service.  

As noted above, arthritis is a chronic disease for which service connection is warranted on a presumptive basis if manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Here, when affording the Veteran the benefit-of-the-doubt, the evidence shows that the right hip osteoarthritis was manifested to a degree of 10 percent or more within one year of his retirement in July 2007.  In this regard, although the Veteran had full range of motion in December 2007, the Veteran's testimony suggests that his motion has actually been limited and that it is painful.  The Veteran is competent to report having limited and painful motion.  Layno, 6 Vet. App. 465.  The Board also finds him credible.  

Arthritis causing limited motion not compensable under the appropriate diagnostic code warrants a 10 percent rating for a major joint group and the hip is a major joint group.  See 38 C.F.R. §§ 4.45(f); 4.71a, DC 5003.  The Board acknowledges that DC 5003 contemplates arthritis established by X-ray findings.  As discussed above, X-rays in November 2007 were normal, and arthritis was only shown on an MRI.  However, although the Veteran's arthritis might not have been severe enough to be seen on an X-ray, for the reasons set forth above, the Board concludes that the evidence establishes a diagnosis of arthritis in November 2007 due to the MRI findings.  As the Veteran's contentions throughout this appeal have indicated limited motion due to pain, the Board concludes that his osteoarthritis was manifested to a compensable degree.  

Furthermore, the Board observes that it does not appear that other X-rays were done on the right hip after 2007.  When determining whether service connection on a presumptive basis is warranted, the pertinent time period at issue for arthritis is one year from leaving service.  As applied to this case, although X-rays in November 2007 did not show arthritis, it is very possible that had X-rays been done prior to July 31, 2008--one year from the Veteran's retirement from service--arthritis would have been shown.  As a diagnosis of osteoarthritis was made within six months from the Veteran's retirement from service, although it was shown only on an MRI and not by an X-ray as contemplated by the applicable rating criteria, when affording the Veteran the benefit-of-the-doubt, the Board concludes that the Veteran's right hip osteoarthritis was manifested to a degree of 10 percent or more within one year of his leaving service.  Accordingly, the Board concludes that service connection for right hip osteoarthritis on a presumptive basis is warranted.

Thus, in considering the diagnosis of osteoarthritis in November 2007, the Veteran's competent and credible lay statements regarding the severity of his right hip disorder, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has right hip osteoarthritis that was incurred in service.  The evidence is in favor of the grant of service connection for right hip osteoarthritis.  Service connection for right hip osteoarthritis is, therefore, granted.  38 U.S.C.A § 5107.  


ORDER

Entitlement to service connection for residuals of gallbladder removal due to cholelithiasis is granted.

Entitlement to service connection for right hip osteoarthritis is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for service connection for a genitourinary disorder, to include as due to an undiagnosed illness.  With regard to the undiagnosed illness aspect of this claim, the Board observes that service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Here, personnel records confirm the Veteran's service in Southwest Asia from January 1991 to June 1991 and his receipt of the Southwest Asia Service Medal.  His DD 214 shows service in Saudi Arabia and Kuwait.  Accordingly, the Veteran is considered to be a Persian Gulf veteran.  

A review of the Veteran's STRs shows that in August 2005 he had an enlarged prostate; the diagnosis was prostatitis.  None of his subsequent STRs show any prostate problems.  The May 2007 general medical examination revealed normal genitalia and rectum with no prostate complaints noted.  Additionally, none of his STRs shows any bladder disorder. 

Post-service treatment records include a letter dated in June 2008 from the Veteran's urologist indicating that the Veteran was being treated for lower urinary tract symptoms.  [The Veteran had a thickened bladder wall and high bladder neck confirming primary bladder neck obstruction.]  

The Veteran testified at his April 2012 hearing that he has continued to have symptoms since August 2005 when he was shown to have an enlarged prostate and prostatitis.  T. at 4.  He also testified that his prostate had not reduced in size.  Id. at 10.  The Veteran is competent to report his symptomatology occurring since service.  Layno, 6 Vet. App. 465.  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible.

No VA examination was afforded to the Veteran pertaining to this issue.  In light of the in-service findings of an enlarged prostate and prostatitis, the Veteran's competent and credible reports of symptomatology since service, and post-service records showing primary bladder neck obstruction, the Board finds that a remand is necessary for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that the Veteran receives continuous genitourinary care.  The June 2008 treatment record is from the Vanderbilt University Medical Center's Department of Urologic Surgery; in his March 2010 substantive appeal, the Veteran indicated receiving treatment from the Urologic Surgery Clinic at the Vanderbilt Clinic.  The Board observes that the addresses listed on the June 2008 record and provided by the Veteran in March 2010 are different; however, the names of his treatment providers are the same on both records.  Thus, it appears that the medical centers identified are the same.  On remand, any additional records from such treatment provider should be obtained.  Also, at his hearing, the Veteran testified receiving treatment from Dr. S. in Murfreesboro, Tennessee, who is reportedly his primary care provider.  T. at 9.  The Board observes that the hearing transcript indicates that the spelling of the doctor's last name was phonetic.  The June 2008 letter is directed to a Dr. N.G. in Murfreesboro, Tennessee.  Due to the similar sounding last names shown in the June 2008 record and at the April 2012 hearing, in addition to the identified physicians being located in the same city and state, the Board concludes that the Veteran was referring to Dr. N.G. at his hearing.  On remand, any records from Dr. N.G. should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain and associate with the claims folder records of post-service genitourinary treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received from the Vanderbilt University Medical Center's Department of Urologic Surgery; the Urologic Surgery Clinic at the Vanderbilt Clinic; and Dr. N.G. in Murfreesboro, Tennessee.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his genitourinary complaints.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed genitourinary disorder(s) had it(their) clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the August 2005 STR showing an enlarged prostate and prostatitis, the Veteran's competent and credible reports regarding a continuity of symptomatology since service, and the documented post-service evidence of primary bladder neck obstruction.  

If the Veteran's genitourinary complaints cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for a genitourinary disorder, to include as a result of an undiagnosed illness.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


